In a proceeding to compel payment of a legal fee, Abraham Kleinman and Joseph Pokart appeal from a decree of the Surrogate’s Court, Rockland County (Weiner, S.), dated March 26, 2004, which, after a hearing, granted the petition and directed them to pay the sum of $87,800 to the petitioner’s attorney out of estate funds.
Ordered that the decree is affirmed, with costs payable by the estate.
Contrary to the appellants’ contention, the record amply supported the findings of the Surrogate’s Court that attorney Frank E Marino represented one of the executors of the estate and the interests of the estate itself at all relevant times and, in any event, that the subject legal services performed by Marino substantially benefitted the estate (see generally Matter of Driscoll, 273 AD2d 381 [2000]; Matter of Graham, 238 AD2d 682 [1997]; Matter of Kinzler, 195 AD2d 464 [1993]). Accordingly, the Surrogate’s Court providently exercised its discretion in directing the appellants to pay Marino’s fee out of estate *495funds (see e.g. Cooper v Jones, 78 AD2d 423 [1981]). Additionally, given Marino’s experience, the size of the estate, the nature of the problems confronted, and the results achieved, the Surrogate’s Court properly determined that the fee was reasonable and appropriate (see generally Matter of Freeman, 34 NY2d 1; Matter of Pekofsky v Estate of Cohen, 259 AD2d 702 [1999]). Schmidt, J.P., Santucci, Luciano and Mastro, JJ., concur.